Citation Nr: 1702247	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-11 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating for headaches, currently rated as 10 percent disabling prior to July 19, 2011, and as 30 percent disabling thereafter. 

2. Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbosacral spine with intervertebral disc syndrome, currently rated as 10 percent disabling from May 1, 2007; 20 percent disabling from December 9, 2008; and 40 percent disabling from July 17, 2015. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and an April 2008 rating decision by the RO in Waco, Texas. In pertinent part, the October 2007 rating decision awarded the Veteran separate 10 percent disability ratings, effective May 1, 2007, for both headaches and for lower back pain with DDD. Jurisdiction of this case remains with the Waco RO at this time.  

In a December 2013 rating decision, the Veteran was awarded a 30 percent disability rating for headaches, effective July 19, 2011, and a 20 percent disability rating for lower back pain with DDD and radicular symptoms, effective December 9, 2008. In a February 2016 rating decision, the Veteran was awarded a 40 percent disability rating for lumbosacral spine DDD with intervertebral disc syndrome, effective July 17, 2015. As these ratings are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeals remain pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the issue of entitlement to service connection for a left leg disability was remanded by the Board in December 2014 to allow for additional development. During a July 2015 VA examination, the Veteran's disability was diagnosed as radiculopathy of the left lower extremity. As a result, the Veteran was awarded a 10 percent disability rating for radiculopathy of the left lower extremity, effective July 17, 2015, in a February 2016 rating decision. As this constitutes a complete grant of the Veteran's service connection claim, and the Veteran has not indicated dissatisfaction with this decision, this issue is not before the Board at this time.  

The issue of entitlement to service connection for a right bicep scar was raised by the Veteran in an August 2008 lay statement, and referred to the Agency of Original Jurisdiction (AOJ) in the Board's December 2014 decision. However, the AOJ has not adjudicated this matter to date. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to an increased disability rating for DDD of the lumbosacral spine with intervertebral disc syndrome, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. From May 1, 2007 to July 18, 2011, the Veteran did not experience headaches with characteristic prostrating attacks occurring on average once a month.

2. From July 19, 2011 to the present, the Veteran did not experience very frequent and completely prostrating and prolonged headaches productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1. From May 1, 2007 to July 18, 2011, the criteria for a disability rating in excess of 10 percent for headaches have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8100 (2016).

2. From July 19, 2011 to the present, the criteria for a disability rating in excess of 30 percent for headaches have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a July 2007 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service, VA, and private treatment records. Further, the Veteran was provided with relevant VA examinations in August 2007, December 2008, July 2011, September 2011, and July 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran was also afforded a Travel Board hearing in August 2014, during which the Veteran and his representative presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2016), the Veterans Law Judge (VLJ) who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning the onset and present level of his claimed disability. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016). 

Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was most recently remanded by the Board in December 2014. At that time and in pertinent part, the RO was instructed to: 1) Contact the Veteran to determine whether additional treatment records existed since May 2007, and to obtain any such records identified; 2) schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected headaches; 3) readjudicate the issue on appeal; and 4) issue a Supplemental Statement of the Case (SSOC) if the benefit sought remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran was contacted in February 2015 to ascertain whether additional treatment records existed; the Veteran has identified no such records to date. As such, the Veteran underwent VA headaches examination in July 2015. The claim was subsequently readjudicated, and an SSOC was issued in February 2016. 

As such, the Board finds that there has been substantial compliance with its December 2014 remand directives. Accordingly, the Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is in receipt of a 10 percent disability rating for headaches prior to July 19, 2011, and a 30 percent disability rating thereafter. He now seeks an increased disability rating for each distinct period of time. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks. See 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2016).

Neither the rating criteria nor the Court has defined that which constitutes a "prostrating" attack. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack). By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also does not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).

The Board will now analyze the evidence of record against the rating criteria set forth above to determine whether increased ratings are warranted at this time. As the Veteran's claim is divided into two distinct periods of time, the Board will address each period in turn. 

In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.
.  
May 1, 2007 to July 18, 2011

The Board first turns to the evidence of record from May 1, 2007 to July 18, 2011. 

The Veteran underwent VA general examination in August 2007. At that time, the Veteran described his pain as facial, forehead, and maxillary (throbbing). No photosensitivity, nausea, or vomiting was reported. The headaches were described by the Veteran as prostrating, and occurring twice a month, for approximately one-half to one full day. Said headaches were described as invalidating, such that the Veteran was unable to work. As such, the Veteran treated his symptoms with medication and rest. 

VA treatment records dated November 2007 to September 2008 note the Veteran's reports of ongoing headaches. During a psychiatric consult in July 2008, the Veteran reported daily headaches. In August 2008, the Veteran reported weekly headaches. In September 2008, the Veteran sought treatment for frontal headaches. At that time, the Veteran reported headaches for the prior two weeks, which increased with exposure to light and bending down. No pain was present during examination, and the Veteran was prescribed preventive medication at that time. 

The Veteran underwent VA neurological examination in December 2008. At that time, the Veteran described his headaches as bifrontal and radiating to the right temporal area, and then to the bilateral occipital regions. The Veteran further reported that his headaches typically lasted five to ten minutes, and that he may go three days per week without experiencing a headache. Said headaches were not associated with nausea, vomiting, photophobia, or sensitivity to smell. However, they were associated with phonophobia. Some visual blurring was also reported, but language problems, weakness, tingling, and numbness were explicitly denied. Although no loss of function was reported, the Veteran indicated that he lost three days of work in a seven-month period of civilian work due to his disability. The headaches were described as throbbing, and could be brought on by overcast weather or heat. To manage such symptoms, the Veteran continued his use of preventive medications at that time. 

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that an increased disability rating is not warranted for the period of May 1, 2007 to July 18, 2011. In making this determination, the Board acknowledges that the Veteran experienced frequent headaches during the rating period on appeal, ranging from several headaches per week to one or two per month. However, the Board does not find that the severity of said headaches typically qualified as prostrating. During the majority of the rating period on appeal, the Veteran's headaches tended to abate within a matter of minutes. Further, they were not commonly accompanied by additionally debilitating symptoms such as nausea or weakness. As a result, the Veteran was able to properly manage his symptoms with the use of medication, and did not require any significant time off from work due to his disability. Although the August 2007 examination report  classified the Veteran's headaches as prostrating, there is no supporting evidence that the Veteran was even moderately debilitated as a result of his headaches, such that he was so exhausted or powerless that he was rendered unable to conduct the activities of daily living due to his headaches.  

As a result, the Board finds that the nature of the Veteran's headaches cannot reasonably be described as prostrating attacks, regardless of their reported frequency. Accordingly, a rating in excess of 10 percent is not warranted for the period of May 1, 2007 to July 18, 2011.

July 19, 2011 to the Present

The Veteran will now evaluate the Veteran's disability from July 19, 2011 to the present.

The Veteran underwent VA neurological examination in July 2011. At that time, the Veteran reported weekly headaches. Less than half of said headaches were prostrating, and each lasted for approximately 15 minutes. At that time, the Veteran had ceased the use of continuous medication to manage his related symptoms. No effects on the Veteran's usual occupation or daily activities were noted. However, the Veteran indicated that he lost approximately two weeks of work during the past year, in part due to his headaches. 

A VA addendum obtained in September 2011 made no changes to the July 2011 examination report.

VA treatment records dated September 2013 to January 2015 included the Veteran's ongoing reports of headaches.

During the August 2014 hearing, the Veteran testified that he had a chronic migraine headache condition that had worsened to such an extent that he now experienced "little headaches." As a result, the Veteran carried Motrin with him to relieve headaches at their onset. If the Veteran was unable to take said medication, the headaches would worsen and aggravate the Veteran. The Veteran additionally noted that his condition was exacerbated by summertime weather. With regard to the impact of his disability on his daily living, the Veteran reported self-consciousness related to his headaches, as he did not want to take time off from his job and get fired therefrom.

The Veteran underwent VA headaches examination in July 2015. At that time, the Veteran reported headaches occurring once per week, and lasting one to two minutes at a time. Said headaches were described as follows: pulsating or throbbing; pain on both sides of the head; pain worsened with physical activity; and pain accompanied by nausea, sensitivity to light and sound, and changes in vision. The Veteran did not exhibit characteristic prostrating attacks of migraine or non-migraine headache pain at that time. As such, the Veteran reported the use of medication to assist with managing his symptoms. Additionally, the Veteran reported missing no work in the past year due to his headaches. In the event he did experience a headache at work, he described resting for one to two minutes before returning to work. 

As the Veteran is currently in receipt of a 30 percent disability rating for the period of July 19, 2011 to the present, an increased rating is only warranted upon evidence of frequent, completely prostrating and prolonged attacks productive of severe economic adaptability. Upon consideration of the above, the Board does not find sufficient evidence as to justify an increased rating at this time. Throughout the rating period on appeal, the Veteran experienced weekly headaches that typically dissipated within a matter of minutes. Said headaches were not commonly accompanied by additional symptoms, such that the Veteran had ceased his use of the preventive medications prescribed by a VA physician. Further, during the Veteran's most recent VA examination in July 2015, the VA examiner explicitly declined to classify the Veteran's headaches as prostrating. Additionally, there is no evidence that the Veteran's disability interfered with his employment status in any meaningful way. Although the Veteran experienced occasional headaches at work, they typically lasted for just a few minutes. As a result, the Veteran required only a brief period of rest before he was able to return to work, and did not require any time off as a result of his disability. As such, the Board finds that the record does not support the assignment of a disability rating in excess of 30 percent for the period of July 19, 2011 to the present.

In reaching this conclusion, the Board does not disregard the Veteran's August 2014 testimony that his disability had worsened. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, the Board finds that the Veteran's representations regarding the severity of his condition do not correlate with his reported symptomatology, which indicate that the Veteran's headaches are typically brief and moderate in severity. Additionally, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Board finds that an increased rating for the period of July 19, 2011 to the present is not warranted at this time. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2016). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during either of the rating periods on appeal. The full scope of the Veteran's symptoms, including chronic headaches treated with medication, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).



ORDER

For the period of May 1, 2007 to July 18, 2011, entitlement to a disability rating in excess of 10 percent for headaches is denied.

For the period of July 19, 2011 to the present, entitlement to a disability rating in excess of 30 percent for headaches is denied.


REMAND

The Board now turns to the Veteran's remaining claims for entitlement to an increased disability rating for DDD of the lumbosacral spine with intervertebral disc syndrome and to a TDIU. 

With regard to the Veteran's lower back claim, the Board notes that the Veteran most recently underwent relevant VA examination in July 2015. However, in a subsequent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include testing for pain on both active and passive motion, in weightbearing and non-weightbearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Review of the Veteran's July 2015 examination reveals that said testing was not conducted at that time, as the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing. In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary. Therefore, a remand is now required such that an adequate VA examination, compliant with the standards enunciated above, may be conducted. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, the Board cannot review the Veteran's TDIU claim until the Veteran's lower back disability has been properly evaluated, as the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the Veteran's lower back disability claims necessitates remand of the TDIU claim, as well. Additionally, the Board notes that to date, no VA examiner has assessed the combined impact of the Veteran's service-connected disabilities, both mental and psychological, on his ability to maintain substantial employment. As such, a remand is warranted to allow for such a comprehensive opinion to be obtained. See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to assess the current severity of his service-connected DDD of the lumbosacral spine with intervertebral disc syndrome. The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving DDD of the lumbosacral spine with intervertebral disc syndrome should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected DDD of the lumbosacral spine with intervertebral disc syndrome, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's DDD of the lumbosacral spine with intervertebral disc syndrome could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

2. Thereafter, request an addendum opinion from a VA examiner addressing the combined functional effects that the Veteran's service-connected disabilities, both physical and psychological, have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

3. Readjudicate the claims on appeal.  If the Veteran's lower back claim and or TDIU claims remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


